Case 9:18-cv-80176-BB Document 551-3 Entered on FLSD Docket 06/01/2020 Page 1 of 8

EXHIBIT C
Case 9:18-cv-80176-BB Document 5541- Entered on FL pa Cket 06/01/2020 Page 2 of 8

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ndrea ono
January 07, 2020

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 9:18-cv-80176-BB/BR
IRA KLEIMAN, as the personal representative
of the Estate of David Kleiman, and
W&K Info Defense Research, LLC,
Plaintifts,

-vs-
CRATG WRIGHT,

Defendant.

kK Kk ke Ke Ke KK Ke KOKORO OU
VIDEOTAPED DEPOSITION OF ANDREAS ANTONOPOULOS
DATE TAKEN: January 7, 2020

TIME: 10:10 a.m. - 7:40 p.m.

PLACE: 2525 Ponce de Leon Boulevard

Miami, Florida 33134

TAKEN BEFORE: RICK E. LEVY, RPR, FPR
AND NOTARY PUBLIC

kK Kk kK kK kK Kk KK KK Ke KE KE KK KK KK Kk OK

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 99453,Eotered. on FL B Docket 06/01/2020 Page 3 of 8

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ono
January 07, 2020 220

 

 

identifiable control of each Bitcoin amount because it
does not record something that identifies uniquely a
person. So it is not personally identifiable.

Q. Well, if it says your first name and your last
name and your social it identifies you, it may not be
accurate.

A. You can add many identifiers as you suggested
here. But none of those identifiers are personally
identifiable.

Q. That's because the subset of the word
personally is authoritative or accurate?

A. That is because the block chain records
non-personally identifiable control of each Bitcoin
amount.

Q. Your position that if it says someone's name
it's not personally identifiable?

MR. ROCHE: Objection, form.

THE WITNESS: No, that's not what I said. My
position is that if it records a name that name
does not -- is non-personally identifiable.

MR. KASS: Perfect. Do you want to take a
break now, Kyle?

MR. ROCHE: Yes.

THE VIDEOGRAPHER: Off the record at 5:36.

(Thereupon, a brief recess was taken.)

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 99453,Eotered. on FL B Docket 06/01/2020 Page 4 of 8

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Oonopo
January 07, 2020 221

 

 

THE VIDEOGRAPHER: On record 5:42.

THE WITNESS: I would like to add something to
my previous testimony.

MR. KASS: Okay. What would you like to add?

THE WITNESS: You showed me an exhibit showing
the vanity address.

MR. KASS: 11.

THE WITNESS: 11. I would like to add to my
previous testimony that more than once people have
impersonated me online including creating addresses
attempting to appear to be mine in order to collect
donations to an address they control.

The inability to record personally
identifiable information the non-personally
identifiable control of each Bitcoin amount is part
of the reason that I can't prevent impersonators
for producing addresses that are sufficiently
Similar and therefore provide misleading
identification of control.

BY MR. KASS:

Q. Let me ask you. Based on the information
that's on Bitcoin block chain solely information that's
on Bitcoin block chain are you able to identify who
controls Bitcoin?

MR. ROCHE: Objection, form.

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 99453,Eotered. on FL B Docket 06/01/2020 Page 5 of 8

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

ono
January 07, 2020 222

 

 

THE WITNESS: Amounts of Bitcoin?
BY MR. KASS:

Q. Which Bitcoin are controlled by a real person.
Could you match just information on the block chain with
a person?

MR. ROCHE: Objection, form.

THE WITNESS: Not without additional
information because the block chain records
non-personally identifiable control of each Bitcoin
amount.

BY MR. KASS:

Q. That additional information would be off block
chain information?

A. If such information can be found, yes.

Q. Is it possible to identify what real person
mined particular blocks of Bitcoin?

A. It is --

Q. Let me -- solely based on information solely
on the Bitcoin block chain?

A. It is not possible to identify persons solely
based on information recorded on the block chain because
the block chain records non-personally identifiable
control of each Bitcoin amount.

Q. Got it.

A. This is a complex topic and the English

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 99453,Eotered. on FL B Docket 06/01/2020 Page 6 of 8

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Oonopo
January 07, 2020 223

 

 

language often cannot express the full extent of these
concepts which is why the implementation software is
authoritative to these rules, not the English language.
So I'm not quibbling. I'm trying to express myself as
clearly as possible using the limited language.

Q. Got it. And using information solely on the
block chain am I able to identify who owns particular
Bitcoin?

A. The block chain records information about
control, not ownership in the legal sense of the word.
Q. Okay. Has it ever shown or recorded any

information as to ownership?

A. Legal?

Q Yes.

A Ownership?

Q. Yes.

A Not that I know. I do not believe that that
is possible. Except that I believe in some
jurisdictions information has been recorded on block
chains which due to the legal framework in that
jurisdiction is connected to legal contracts of
ownership such as deeds of land title thereby providing
a connection between legal ownership and additional
token but that is a narrow circumstance that does not as

far as I know exist on Bitcoin and does not apply to

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 99453,Eotered. on FL B Docket 06/01/2020 Page 7 of 8

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Ondopd
January 07, 2020 224
Bitcoin amounts.
Q. Do you know when that other system first was

implemented like a date approximately?

A. I'm not thinking of a specific system. I
believe that prototypes have been built in a number of
different jurisdictions attempting to connect property
title in real estate to tokens traded on a block chain.

Q. Would it be fair that those efforts have
occurred within the past six years?

A. Yes.

Q. Paragraph 19 you state "when funds are sent to
a Bitcoin address," page five?

A. Yes.

Q. Could funds also be sent to other -- to other
things that aren't Bitcoin addresses?

A. So the word "sent" is in quotation marks
because it is a metaphor because funds are not sent in
the Bitcoin block chain. A transaction is recorded that
expresses a transfer of control so the funds don't
actually move in the physical sense because they're
intangible. It is possible to send funds to locking
script that does not have a corresponding expression as
a Bitcoin address.

Q. But you don't mention that in paragraph 19?

A. I do not. I mention it further down though.

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
Case 9:18-cv-80176-BB Document 5541- Entered on FL pa Cket 06/01/2020 Page 8 of 8

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

ndréa Onopdo
January 07, 2020 225
Q. Would you like to add that to paragraph 19
now?
A. No, I think it expresses the most common

understanding of the technology.

Q. Paragraph 23 the private key is essentially a
randomly generated number.

A. Actually it says "a randomly selected number."

Q. Sorry, selected number like a very long pin
number. Are Bitcoin private keys random?

A. They're randomly selected.

Q. Well, let me ask you. If I have a key that's
being generated from a list of ten words. I may not get
the technical details right but is there a way I can
choose ten words and based on those ten word stuff
happens and I get a private key?

A. Not specifically. You can create various
encoding schemes to represent private keys in a variety
of formats. In that case the randomly selected words
would result in -- can be turned into a valid private
key potentially. Not all randomly selected words
depends on the encoded scheme.

Q. Could those words not be random like use the
name of my cat, my dog, my car and whatever?

A. Yes, that would be exceedingly bad judgment

because anyone else who could easily guess the way that

 

 

U.S. LEGAL SUPPORT
www.uslegalsupport.com
